The opinion of the court was delivered by
Huston, J.
— This was. a suit brought before a justice of the peace to recover money expended in the support of Charles ———a *27coloured man; who, it was alleged, had a settlement in Lycoming township. He was thrown from a horse in Point township* and much injured, and. his settlement not being known, an order for relief was obtained, directed to. the overseers of Point township. His support, and a doctor’s bill were demanded from the overseers of the poor of Lycoming township, who refused to pay. A suit was commenced before a justice of the peace, who gave judgment.for the plaintiff. The overseers of the poor of Lycoming township appealed to the Court of Common' Pleas. The cause was then referred to arbitrators. The overséers of the poor of Lycoming township agai,n appealed; and, on the trial of the cause in court, it was decided, that the plaintiff township had mistaken the remedy, and could not recover, and this is the alleged error. • -
The twenty-seventh section of the act „of.assembly, for the relief of the poor, &c. passed the 9th of March', 1771., provides, That if any poor person shall come out of any other borough, township, &c.. &c. and shall fall sick or . die before he or she have gained a legal settlement in the.city, &c, to which he or she shall come, so that such person cannot be removed,-the overseers of such place shall, as, soon as conveniently may be, give notice to the overseers of the poor where such person had gained la,st a'legal settlement, &c.; and, if the overseers of the last-mentioned place, to whom such notice shall be given, shall neglect, or refuse to pay the monies expended for suph poor person, and’to take order for relieving such poor person, in case of his, her, or their death, before notice can be given as aforesaid, shall, on request being made, refuse to pay the monies expended in maintaining and keeping such poor person, then, and in every such case, it shall be lawful for any two justices of the peace of the cityor county where such poor person was last legally settled, and they are' hereby authorized and required, upon complaint made to them, to cause all such sums of money as were necessarily expended for the maintenance of such poor person during the time of his or her sickness, or for his, or her burial, by warrant .under their hands and seals, to be directed to some cohstable. of the city or county respectively, to be levied by distress and sale of the goods and chattels of. the overseers of the poor so neglecting or refusing, to be paid to the overseers of the poor of the city, or place where such poor person happens to be sick, or die, &c. &c. Provided, that if any of the said overseers shall think him, or themselves aggrieved, by any sentence of such justices, or by. their refusal to make any order as aforesaid, he, or they, may appeal to the justices of the peace at the next Court of Quarter Sessions for the county where such justices reside, and not ■ elsewhere, who are hereby authorized ánd required, to hear and'finally'determine the same.
From the whole of our laws, two justices, or, oh appeal, the Quarter Sessions, are to. .determine whether a person has any' legal *28settlement, and if so, where it is. It never could, then, be intended, that a single justice, or arbitrators, should decide where a man’s last legal settlement is. But, this case could not be decided until it was admitted or settled, by competent authority, that his legal settlement was, or was not, in Lycoming township.
The act is plain; the directions are not easily misunderstood', and must .not be disregarded, especially as we find the words, and not elsewhere,” in this part,of the law. The decision of the court was right. The remedy provided by the law must be resorted to; and, if,redress is the right of Point-township, it must be obtained in the way pointed out in the act of assembly.-
Judgment affirmed,